DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of the line number of a claim is this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Trademarks Noted in the Specification
The use of the terms Boston Whaler® and Furuno® (e.g., see paragraph [0015] of the specification at lines 5-6, on page 3), each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  (Bold added).
The specification is hereby objected to under 37 CFR 1.71(a) due to a lack of clarity and exactness as to the use of the acronyms “NIST” and “VLF” in paragraph [0005] at line 2 on page 2 of the specification.  Correction is hereby required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

On line 10 of independent claim 20, the phrase, “average of at least one the viewpoints” is indefinite and unclear in context for two reasons: (1) there cannot be an average of one number; and, (2) the phrase, “at least one the viewpoints” does not make sense, because the word “of” appears to be missing.
The term “better” in claim 1 (line 11)  and in claim 3 (line 3) is a relative term which renders these claim indefinite. The term “better” is not defined by these claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “better” in claim 20 (line 11) is a relative term which renders the claim indefinite. The term “better” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
On lines 10-11 of claim 1, the phrase, “from which correspond the synthesized images having one or more better ones of the respective correlation indicators” does not make logical sense in context.
On lines 10-11 of claim 20, the phrase, “from which correspond the synthesized images having one or more better ones of the respective correlation indicators” does not make logical sense in context.

Each of dependent claims 2-19 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.

Potentially-Allowable Subject Matter
Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The text of independent claim 1 is as follows:
“1. A system for localization comprising: a radar for being positioned at a disposed location requiring the localization, the radar for generating a radar image scanning a proximity around the disposed location; a database for storing a plurality of features of a landmass; a simulator for generating a plurality of synthesized images of the features that the radar is predicted to generate from a corresponding plurality of viewpoints; a registrar for calculating a plurality of respective correlation indicators between the radar image and each one of the synthesized images; and a filter for setting a pose estimate of the disposed location to an average of at least one the viewpoints from which correspond the synthesized images having one or more better ones of the respective correlation indicators.”  (Bold added).
Independent claim 1 is potentially-allowable as indicated above in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  Each of dependent claims 2-19 is potentially-allowable as indicated above, at least, in that it depends from potentially-allowable, independent claim 1.
The text of independent claim 20 is as follows:
“20. A system for localization in littoral waters comprising: a radar for being positioned at a disposed location in the littoral waters, the radar for generating a radar image scanning a proximity around the disposed location; a database for storing a plurality of features of a coastline adjacent the littoral waters; a simulator for generating a plurality of synthesized images of the features that the radar is predicted to generate from a corresponding plurality of viewpoints; a registrar for calculating a plurality of respective correlation indicators between the radar image and each one of the synthesized images; and a filter for setting a pose estimate of the disposed location in the littoral waters to an average of at least one the viewpoints from which correspond the synthesized images having one or more better ones of the respective correlation indicators.”  (Bold added).
	Independent claim 20 is potentially-allowable as indicated above in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zavoli et al (‘204) is of general interest for showing the use of a map image database with a radar, and for obtaining a position estimate.
Kim et al (‘567) is of general interest for showing localization in which a map of the surroundings of the vehicle is retrieved based on a predicted vehicle pose.
Ghadiok et al (‘081) is of general interest for showing localization using a landmark database, a radar (column 5, line 16), and a particle filter (column 5, line 61).
Houts et al (‘968) is of general interest for showing localization in which a synthetic image is compared with another image (see Figure 4), and in which a LADAR or a radar can be used.
Smith et al (‘903) is of general interest for showing the use of a terrain database with a radar and virtual images, for example, please see Figure 1.
Margolin (‘073) is of general interest for showing forming of synthetic images corresponding to a position.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648